EXHIBIT 10.46

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
 Such portions are marked by a series of asterisks.

October 12, 2004

BY FAX and FEDERAL EXPRESS

Neose Technologies Inc.
102 Witmer Road
Horsham, PA 19044
USA

Attention: Head of Business Development
Fax: + 1 215-315 9100

Attention: General Counsel
Fax: + 1 215-315 9100

Re:

Research, Development and License Agreement Between Neose Technologies, Inc. and
Novo Nordisk A/S dated as of November 17, 2003, as amended by letter agreement
of December 18, 2003 (the “Agreement”) (******)

Ladies and Gentlemen:

The purpose of this letter is to amend the Agreement in certain respects to
reflect our recent discussions.  Capitalized terms used and not otherwise
defined in this letter are used as defined in the Agreement.

 

1.

In accordance with Sections 2.2 and 2.3.1, the Parties wish to amend the Work
Plan to reflect changes in the development of the New ****** Product.  Exhibit
2.2 to the Agreement is hereby deleted and is replaced in its entirety by the
Exhibit 2.2 attached to this letter (the “Amended Exhibit 2.2”), which is hereby
appended to and incorporated into the Agreement.

 

 

 

 

2.

Novo has paid Neose an ****** in the amount of ****** under the Agreement and
the ****** Agreement (the “******”).  The Parties agree that Neose shall ******
the ******, but that the ****** shall be ****** under the Agreement, as hereby
amended, in respect of the new ****** Product ****** outlined in the Amended
Exhibit 2.2 and any other ****** Product ****** that are mutually agreed upon
between the Parties, included in a further amended Exhibit 2.2, and


****** — Material has been omitted and filed separately with the Commission.




Neose Technologies, Inc.
October 12, 2004
Page 2

 

 

completed prior to ******.  If and to the extent that such ****** has not ******
by ****** and unless otherwise agreed upon by the Parties in a subsequent
amendment of the Agreement, Neose may ****** any ****** and Neose shall be
entitled to terminate the Agreement with respect to the New ****** Product only,
effective upon thirty (30) days written notice to Novo.

 

 

 

 

3.

Section 3.2 of the Agreement is hereby amended and restated in its entirety as
follows:

 

 

 

 

 

Milestone Payments Relating to Development of the New ****** Product.  In
consideration of the development efforts of Neose under the Work Plan, Novo
shall pay Neose the amount of each milestone payment described in this Section
3.2 with respect to the development of the New ****** Product.  With respect to
the milestone payments described in Sections 3.2.1 through 3.2.5, the Parties
agree that Neose shall have earned the right to receive each respective
milestone payment, and Novo shall be obligated to pay the milestone payment and
shall have met its diligence obligations with respect to the respective
milestone, in each case, as a result of either (i) the achievement of the
milestone event prior to the occurrence of the corresponding anniversary date or
(ii) the occurrence, alone, of the corresponding anniversary date.  With respect
to the milestone payments described in Sections 3.2.6 through 3.2.9, Neose shall
have earned the right to receive each respective milestone payment, and Novo
shall be obligated to pay the milestone payment, as a result of the of the
achievement of the milestone event.

 

 

 

 

4.

Section 3.2.1 of the Agreement is hereby amended and restated in its entirety as
follows:

 

 

 

 

 

****** upon the ****** to occur of (i) first date on which there shall be a
candidate which has been shown to meet the ****** for the New ****** Product,
and Neose shall have delivered to Novo ****** for the production of such
candidate; and (ii) ******.

 

 

 

 

5.

The Parties acknowledge and agree that they may mutually determine to extend the
date set forth in clause (ii) of Section 3.2.1 (as set forth above) until ******
through a further amendment of the Agreement, without any ******, provided,
however, that Neose would be ****** for the Neose Project-Related Costs for any
additional work, by means of the ****** and/or the application of the funding
arrangements set forth in Section 2.3 of the Agreement.  Each Party shall be
entitled to act in its sole discretion in making such determination.


****** — Material has been omitted and filed separately with the Commission.




Neose Technologies, Inc.
October 12, 2004
Page 3

This letter amends the Agreement only as herein set forth and in all other
respects the Agreement is ratified and confirmed.  Two originals of this letter
amendment are enclosed in our Federal Express package, each of which has been
executed on behalf of Novo. Please indicate the agreement of Neose with the
terms of this letter by having this letter executed on behalf of the company in
the space provided below, and return one fully executed copy to Novo Nordisk A/S
by fax (+ 45 44 42 18 30) and Federal Express or DHL courier (each to the
attention of Jannie Fuhlendorff, Scientific Licensing).

Sincerely yours,

Jannie Fuhlendorff
Scientific Licensing
Novo Nordisk A/S

ACCEPTED AND AGREED

NEOSE TECHNOLOGIES INC.

 

NOVO NORDISK A/S

 

 

 

 

 

By:

/s/ ROBERT I. KRIEBEL

 

By:

/s/ MADS KROGSGAARD THOMSEN

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Robert I. Kriebel

 

Name:

Mads Krogsgaard Thomsen

Title:

Sr. Vice President & CFO

 

Title:

Executive Vice President

November 9, 2004

 

 

 




Neose Technologies, Inc.
October 12, 2004
Page 4

AMENDED EXHIBIT 2.2

******


****** — Material has been omitted and filed separately with the Commission.